DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/26/2022. Claims 1, 6, 7, 9, 11, 12, 14, 15,  and 20 have been amended. Claims 3 has been cancelled. No new claims have been added. Therefore, claims 1, 2, and 4-20 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-8, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377).
Regarding claim 1, Mujeeb discloses a ventilator apparatus (see FIG. 2; hardware schematic for the system), comprising: an electro-mechanical actuator (MAU) (para. 0015) configured to operatively interface with a self-inflating bag (Gas volume generator (GVG); see also FIG. 8 and para. 0021 and 0042 for Bag valve mask) that comprises an inlet configured to receive air and an outlet configured to expel the received air (air passes through filter and entered the GVG via its air inlet, see para. 0015; and outlet shown with arrow out of BVM in FIG. 2); a breathing circuit (in this case, shown is a “Y” tube) coupled to the outlet of the self-inflating bag (see FIG. 2), an ambient environment, and a patient via at least an endotracheal tube (para. 0015); a control unit (Ventilator control unit 2, see para. 0014) communicably coupled to the linear electro-mechanical actuator (control unit controls the mechanical actuation unit, see para. 0014) and a flow meter (flow sensor feedback to control as shown in FIG. 2) and comprising a control panel (user input (e.g. keypad) and display (e.g. LCD), see last sentence of para. 0015), memory comprising programmed instructions stored thereon (para. 0015 and 0042-0048 discloses the microcontroller operations, wherein the system utilizes inputs from user and implements the treatment according to the input parameters; where stored parameters and automation is involved, the system inherently has a memory) and one or more processors (microcontroller; last sentence of para. 0015) configured to execute the stored programmed instructions to: set an inhalation time and an exhalation time based on parameter values obtained via the control panel (inhalation can also be terminated by internal timers according to the inhalation to exhalation ratio set by doctor -- parameters obtained by doctor, timing is set by I:E ratio; see para. 0017); obtain at least a current inspiratory pressure and a current tidal volume from one or more of the pressure transducers and  the flowmeter (see para. 0016); and selectively control a stroke of the linear electro-mechanical actuator, based on the inhalation and exhalation times and a comparison of the current inspiratory pressure and the current tidal volume with one or more of the parameter values, to facilitate inspiratory and expiratory phases of a respiratory cycle for the patient (see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient).
Mujeeb does not disclose that the mechanical actuator is a linear electro-mechanical actuator.
	However, Molander teaches another ventilator device providing self-inflated bag delivered ventilation support comprising a linear electro-mechanical actuator (front and rear mount double ended air cylinder 20) (para. 0047, see also FIG. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electromechanical actuator of Mujeeb with the linear electro-mechanical actuator of Molander since electro-mechanical actuator are a well-known alternative for compressing against a self-inflatable bag for delivering ventilation support to the patient.
	While, Mujeeb discloses an inhalation valve and an exhalation valve prior to the breathing circuit and downstream form the breathing circuit, respectively (see FIG. 2), the modified device of Mujeeb does not disclose a three way valve is coupled to the outlet of the self-inflating bag, wherein the three way valve connects the outlet to the ambient air and to the patient.
	However, Heidt teaches a respiration device comprising three way valve (4) connecting to an outlet of a gas supply for providing gases to a subject (5) and to the ambient air (6; for exhalation) (col. 2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breathing circuit (junction of the inhalation duct, exhalation duct, and flow path to the patient interface) of the modified device of Mujeeb to include a three way valve as taught by Heidt to control inspiratory flow and expiratory flow to minimize rebreathing as Mujeeb’s breathing circuit may encourage backflow into the deadspace of the inhalation duct.
The now modified device of Mujeeb does not disclose a first flowmeter is disposed in the inspiratory flow path and a second flowmeter disposed in the expiratory flow path to the ambient environment.
Heinonan teaches a ventilation system comprising a first flow meter disposed on an inspiratory flow path (flow sensor 52 positioned after outlet of therapeutic gas sources) (para. 0021, FIG. 1) and a second flowmeter is disposed in the expiratory flow path to the ambient environment (flow sensor 78) (see para. 0024 and FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspiratory and expiratory flow paths of the modified device of Mujeeb with a first and second flowmeter, respectively, as taught by Heinonan in order to measure proper flow regarding flow characteristics of gas delivered to the patient  and the gas exhaled from the patient to ensure as an additional safety back up against system flow sensing failures (para. 0021) and determination of changes of the patient’s breathing cycle to accurately provide ventilation to the patient.
The now modified device of Mujeeb discloses that the first flowmeter is directly coupled to one or more pressure transducers (Heinonan teaches that the flow sensors can be any type of state of the art sensors including pressure difference flow sensors; which inherently make use of pressure sensors; see para. 0020-0021 of Heinonan).
The now modified device of Mujeeb discloses that the first flowmeter is in the inspiratory flow path (as modified by Heinonen above), but does not explicitly disclose that the flowmeter is directly connected to the three-way valve. However, since there is no criticality with regards to the position of the flowmeter within the inspiratory flow path, one of ordinary skill in the art would have considered the position of the flowmeter within the inspiratory flow path to be a matter of design consideration and rearrangement of parts. One of ordinary skill in the art would have found it obvious to modify the flowmeter to be directly connected to the three-way valve since the position of the flowmeter within the inspiratory pathway would not have impacted the functionality and measurements within the inspiratory flow path with the flow path being essentially open from the outlet of the bag to the three way valve junction. See 2144. 04 (VI) (C).

Regarding claim 20, the limitations as claimed are directly reciting the structures of claim 1 in method step form. See all related structures as shown in rejection to claim 1.
Regarding claim 2, the modified device of Mujeeb discloses a cradle to receive the self-inflating bag (90,92,93; device body, has an internal structure for receiving and holding the self-inflating bag and stabilized with the back and front supports acting as a cradle, see FIG. 8 and 9); a curved plate (32 of Molander) coupled to the linear electromechanical actuator and configured to engage with and disengage from, the self-inflating bag in the cradle based on the stroke of the linear electro-mechanical actuator (as incorporated into Mujeeb in the modification in claim 1 above, engage and disengaging as being pressing into and releasing; see also FIG. 2 of Molander).
Regarding claim 6, the modified device of Mujeeb discloses at least one of the pressure transducers comprises a differential pressure transducer (Heinonan teaches that the flow sensors can be any type of state of the art sensors including pressure difference flow sensors; which inherently make use of pressure sensors; see para. 0020-0021 of Heinonan).
Regarding claim 7, the modified device of Mujeeb discloses a PEEP valve disposed between an exhalation pipe that vents to the ambient and the second flowmeter in the expiratory flow path (para. 0031, see also FIG. 2 showing exhalation valve that is a peep valve; see also rejection to claim 1 as modified by Heinonan for second flow meter in expiratory flow path).
Regarding claim 8, the modified device of Mujeeb discloses a filter disposed between the three way valve and the endotracheal tube that is coupled to the patient (air passes through into patient’s lungs) (para. 0015). While Mujeeb does not disclose that the filter is specifically a HEPA filter. HEPA filters are well known in the art of respiratory device for filtering gases being delivered to patients. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Mujeeb to be a HEPA filter in order to effectively reduce contaminants from being delivered to the patient to prevent any lung infection.
Regarding claim 14, Mujeeb discloses a method for facilitating a respiratory cycle, the method implemented by a control unit (Ventilator control unit 2, see para. 0014) of a ventilator apparatus (see FIG. 2; hardware schematic for the system) and comprising: #124958215 vi-5- setting an inhalation time and an exhalation time based on obtained parameter values comprising at least an inspiratory pressure limit and a required tidal volume( inhalation can also be terminated by internal timers according to the inhalation to exhalation ratio set by doctor -- parameters obtained by doctor, timing is set by I:E ratio and includes tidal volume; see para. 0017); obtaining at least a current inspiratory pressure and a current tidal volume from one or more pressure transducers and a first flowmeter (see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient) and selectively controlling a stroke of an electro-mechanical actuator (MAU) (para. 0015, based on the inhalation and exhalation times and a comparison of the current inspiratory pressure and the current tidal volume with one or more of the parameter values, to facilitate inspiratory and expiratory phases of a respiratory cycle for the patient see para. 0016-0017 and FIG. 3-4, where the system automatically controls the control the pressure delivery based on the sensed parameters including inspiratory pressure, tidal volume to match breathing patterns of patient).
Mujeeb does not disclose that the mechanical actuator is a linear electro-mechanical actuator.
	However, Molander teaches another ventilator device providing self-inflated bag delivered ventilation support comprising a linear electro-mechanical actuator (front and rear mount double ended air cylinder 20) (para. 0047, see also FIG. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electromechanical actuator of Mujeeb with the linear electro-mechanical actuator of Molander since electro-mechanical actuator are a well-known alternative for compressing against a self-inflatable bag for delivering ventilation support to the patient.
While, Mujeeb discloses an inhalation valve and an exhalation valve prior to the breathing circuit and downstream form the breathing circuit, respectively (see FIG. 2), the modified method of Mujeeb does not disclose a three way valve is coupled to the outlet of the self-inflating bag, wherein the three way valve connects the outlet to the ambient air and to the patient.
	However, Heidt teaches a respiration device comprising three way valve (4) connecting to an outlet of a gas supply for providing gases to a subject (5) and to the ambient air (6; for exhalation) (col. 2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breathing circuit of the modified method of Mujeeb to include a three way valve as taught by Heidt to control inspiratory flow and expiratory flow to minimize rebreathing as Mujeeb’s breathing circuit may encourage backflow into the deadspace of the inhalation duct.
	The now modified method of Mujeeb discloses that the based on distal and proximal pressure, the three-way valve operatively opens an inspiratory flow path and closes an expiratory flow path during the inspiratory phase to allow patient inhalation and opens the expiratory flow path and closes the inspiratory flow path in the expiratory phase allowing patient exhalation (valves 7 and 8 of Heidt are one way valves that will shut accordingly to allow proper flow as claimed; see FIG. 1 of Heidt).
The now modified method of Mujeeb does not disclose a first flowmeter is disposed in the inspiratory flow path.
Heinonan teaches a ventilation system comprising a first flow meter disposed on an inspiratory flow path (flow sensor 52 positioned after outlet of therapeutic gas sources) (para. 0021, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspiratory flow path of the modified device of Mujeeb with a first flowmeter as taught by Heinonan in order to measure proper flow regarding flow characteristics of gas delivered to the patient  and the gas exhaled from the patient to ensure as an additional safety back up against system flow sensing failures (para. 0021) and determination of changes of the patient’s breathing cycle to accurately provide ventilation to the patient.
The now modified device of Mujeeb discloses that the first flowmeter is directly coupled to one or more pressure transducers (Heinonan teaches that the flow sensors can be any type of state of the art sensors including pressure difference flow sensors; which inherently make use of pressure sensors; see para. 0020-0021 of Heinonan).
The now modified method of Mujeeb discloses that the first flowmeter is in the inspiratory flow path (as modified by Heinonen above), but does not explicitly disclose that the flowmeter is directly connected to the three-way valve. However, since there is no criticality with regards to the position of the flowmeter within the inspiratory flow path, one of ordinary skill in the art would have considered the position of the flowmeter within the inspiratory flow path to be a matter of design consideration and rearrangement of parts. One of ordinary skill in the art would have found it obvious to modify the flowmeter to be directly connected to the three-way valve since the position of the flowmeter within the inspiratory pathway would not have impacted the functionality and measurements within the inspiratory flow path with the flow path being essentially open from the outlet of the bag to the three way valve junction. See 2144. 04 (VI) (C).


Regarding claim 15, the modified method of Mujeeb discloses that the extending of the linear electro-mechanical actuator is based on a control algorithm (smart mode/advanced implementation) when the current tidal volume is unequal to the required tidal volume, the current inspiratory pressure is less than the inspiratory pressure limit, and an elapsed time since initiation of an inspiratory phase of ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation;, see Mujeeb’s para. 0050-0051). 
Regarding claim 16, the modified method of Mujeeb discloses that stopping the linear electro-mechanical actuator when the current inspiratory pressure is greater than or equal to the inspiratory pressure limit and an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- this means when feedback shows misalignment with desired parameters, MAU will be withdrawn).
Regarding claim 17, the modified method of Mujeeb discloses maintaining a position of the linear electro-mechanical actuator when the current tidal volume is equal to the required tidal volume, the current inspiratory pressure is less than the inspiratory pressure limit, and an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is less than the inhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- MAU is clearly shown to be pushed to a position that is optimal for the pressure, flow, and volume so position of the MAU will be maintained).
Regarding claim 18, the modified method of Mujeeb discloses an alarm notification can be  when an alarm condition is determined to have occurred based on exceeding an alarm limit, a power supply failure, or one or more monitored pressures, flow rates, or volumes (penultimate sentence of para. 0017 for pressure, last sentence of para 0045 for power).
Regarding claim 19, the modified method of Mujeeb discloses retracting the linear electro-mechanical actuator when an elapsed time since initiation of an inspiratory phase of the ventilator apparatus is greater than or equal to the inhalation time; and obtaining at least another current inspiratory pressure and another current tidal volume in a subsequent iteration upon expiration of the exhalation time (ventilator uses adaptive learning to adjust its operation including using data from all the different sensors allows the system to convert to optimal flow and pressure; also synchronous ventilation, see Mujeeb’s para. 0050-0051 -- MAU is clearly shown to be moved to a position that is optimal for the pressure, flow, and volume so position of the MAU will be retracted in the claimed condition. Feedback is cyclically occurring as disclosed by Mujeeb).

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377) as applied to claim 1 above, and in further view of Pope (5,803,074) and Bauman (3,757,776).
Regarding claim 4, the modified device of Mujeeb discloses a check valve (95; one way valve is built-in part of every BVM; see para. 0021) disposed between the self-inflating bag and an air oxygen mixture or blender (since it is already built in, connection of air/oxygen supply is directly connected to the check valve), which can be used to control the concentration of oxygen in delivered breath (para. 0015), but does not specifically disclose a reservoir bag.
Pope teaches a ventilator apparatus making use of a self-inflating bag to deliver ventilation support comprising a reservoir bag for storing gas to be readily used by the self-inflating bag (col. 3, line 55-col. 4, line 10; FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing blender of Mujeeb to be a reservoir bag as taught by Pope in order to readily and accurately store the correct concentration of gases to be delivered to the patient.
The now modified device of Mujeeb does not discloses a pressure relief valve disposed between he outlet of the self-inflating bag and the first flowmeter.
However, Bauman teaches a ventilation device using a self-inflating bag (24; bag actuated by paddles) comprising a pressure relieve valve (20) disposed immediately downstream from the outlet (see FIG. 1) (col. 5, lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added immediately after the self-inflating bag of the modified device of Mujeeb a pressure relief valve as taught by Bauman in order to allow proper escape of excess gas (col. 5, lines 40-45) to prevent injury of the patient from accidental overpressure.
Regarding claim 5, the modified device of Mujeeb discloses the ventilator apparatus is configured to receive air between the reservoir bag and the check valve (air is delivered from reservoir bag to self-inflation bag) and the check valve is configured to ensure correct flow direction of the air (check valves only allow single direction of flow); and the pressure relief valve is configured to ensure that the ventilator apparatus does not exceed a defined pressure limit (pressure relief valve is adjustable for defined pressure limit) (col. 5, lines 40-45 of Bauman).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujeeb-U-Rahamen (US 2020/0086075, Hereafter referred to as “Mujeeb”), in view of Molander et al. (US 2021/0322692), in view of Heidt (US 3,552,380), and in view of Heinonen et al. (2007/0125377) as applied to claim 1 above, and in further view of Hughes (6,058,787).
Regarding claim 9, the modified device of Mujeeb does not discloses the one or more of the first flow meter or the second flow meter in the expiratory flow path operates according to the Venturi effect and comprises: an inlet section comprising an inlet converging section, a throat section comprising a smaller diameter than the inlet section, and a diffuser section comprising an exit and a larger diameter than the throat section; and first or second static pressure taps disposed proximate the inlet or the throat, respectively, and coupled to tubing that is coupled to at least one of the pressure transducers, wherein the first and second static pressure taps are configured to facilitate measurement of a pressure difference between the inlet section and the throat.
However, Hughes teaches a bidirectional flowmeter, as shown in FIG. 3A, comprising an inlet section (172, 174) comprising an inlet converging section (174), a throat section (126) comprising a smaller diameter than the inlet section (as shown in FIG. 3A), and a diffuser section (178,180) comprising an exit and a larger diameter than the throat section (180 larger than 126); and first or second static pressure taps disposed proximate the inlet or the throat (191 and 194 are flow rods taps) (col. 12, lines 20-35), respectively, and coupled to tubing that is coupled to at least one of the pressure transducers, wherein the first and second static pressure taps are configured to facilitate measurement of a pressure difference between the inlet section and the throat (col. 9, lines 21-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the first and second flowmeters of the modified device of Mujeeb with the flowmeter as taught by Hughes provide three dimensional, accurate, precise full flow, mass measuring strong, easily identified, repeatable easily linearized signals (col. 6, lines 5-15).
Regarding claim 10, the modified device of Mujeeb discloses that the diffuser section is a conical diffuser (178; see FIG. 3A of Hughes showing conical diffuser).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the Remarks filed, regarding claim 1, that the cited prior art do not disclose or suggest the limitation “wherein the three-way valve is directly coupled to the first flowmeter, which is directly coupled to one or more pressure transducer in the inspiratory flow path”, as recited by claim 1, “obtaining at least a current inspiratory pressure and a current tidal volume from one or more pressure transducer and a flowmeter coupled directly to the one or more pressure transducers, respectively, wherein the flowmeter is coupled directly to a three-way valve and disposed between a self-inflating bag and the three-way valve in an inspiratory flow path,” as recited by claim 14, or “inserting one or more pressure transducer into the flowmeter, wherein the flow meter is coupled directly to the three-way valve,” as recited by claim 20. Applicant further argues that Heinonen illustrates in FIG. 1, a gas analyzer 50 and flow control valves are disposed between the flow sensor and the pressure sensors 32, 44 and does not teach that the flow sensor is directly connected to the flow sensor in contrast to the limitations of claim 1 and 14 and that there would be no reason to replace the switching valve 56 of Heinonen with, or otherwise directly couple the flow sensor 52 to, a three-way valve. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant arguments are directed to the modification of the Heinonan reference. The rejection to claims 1, 14, and 20 above are directed to the modification of the breathing circuit of Mujeeb. Heinonen is only relied upon for the teaching of having a flowmeter within the inspiratory and expiratory flow paths and the rejection clearly provides rationale as to the benefit of specifically placing the flowmeters in their respective parts of the breathing circuit. Mujeeb provides a very clear inspiratory flow path and expiratory flow path to position the respective flowmeters. With regards to the explicit teaching of the flowmeters being directly connected to the three-way valve, see the rejection to the independent claims above. The rejection to claims 1, 14, and 20 still stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619